Citation Nr: 0300123	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel







INTRODUCTION
 
The appellant served on active duty from December 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence sufficient 
to reopen the previously denied claim of entitlement to 
service connection for schizophrenia had not been 
presented.


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
schizophrenia was finally denied in an October 1971 rating 
decision.

2.  Evidence added to the record since the unappealed 
October 1971 decision does not bear directly and 
substantially upon the subject matter now under 
consideration and, when considered alone or together with 
all of the evidence, both old and new, has no significant 
effect upon the facts previously considered.


CONCLUSION OF LAW

1.  The unappealed October 1971 RO determination which 
denied service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 1991).

2. New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date.  
The final rule implementing the VCAA was published on 
August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 
29, 2001.  These amendments are effective only on claims 
received on or after August 29, 2001, and are, thus, not 
relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

With regard to the requirements of the VCAA, by virtue of 
the rating decision, Statement of the Case, and 
Supplemental Statement of the Case, the appellant and his 
representative were given notice of the information and 
evidence necessary to substantiate his claim.  Also in an 
August 2001 letter, the RO specifically informed the 
appellant of the requirements and duties under the VCAA.  
The appellant was informed that the RO would attempt to 
obtain any evidence identified.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). The record reflects that the RO 
has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support 
of his claim.  A current VA examination is not deemed 
necessary at this time.  Accordingly, the Board finds that 
the VA has satisfied the requirements of the VCAA. 

The evidence of record at the time of the October 1971 
decision by the RO is briefly summarized.  The service 
medical records show that the preinduction examination 
report dated in September 1970 contains no complaint or 
finding relative to a psychiatric disorder.  The appellant 
was evaluated in September and December 1970 for drug 
abuse.  In December 1970 it was stated that he was 
rehabilitated.  was committed to a private hospital in May 
1971.  He was hospitalized at a military medical facility 
June 1971 for bizarre inappropriate behavior, and symbolic 
gesturing and posturing.  He was noted to experience 
delusions and auditory hallucination.  The clinical 
history showed that he had been hospitalized at a private 
facility from February to July 1969 and February to August 
1970 for paranoid schizophrenia.  He had also been 
hospitalized in May 1971 at a private facility for his 
psychiatric disorder.  The diagnostic impression was 
schizophrenia, acute, paranoid type.  

Medical Board Procedings were initiated in September 1971.  
Medical examination conducted in conjunction with these 
procedings revealed a diagnosis of paranoid schizophrenia, 
chronic, severe, manifested by delusions, autistic thought 
and behavior, bizarre posturing and gesturing, looseness 
of associations, ambivalence, confusion, inappropriate 
affect, and stress.  It was noted that the appellant had 
been privately hospitalized between 1969 and 1970, prior 
to his entry into service.  The board determined the 
appellant was unfit for further military service due to 
his psychiatric disability.  In this context, it was noted 
that the appellant's psychiatric disorder preexisted 
service and was not shown to have been aggravated during 
service.  The matter was referred for Physical Evaluation 
Board, and the appellant was discharged from service in 
September 1971.

Received apparently on October 11, 1971 were additional 
service medical records and private medical records.  An 
August 1971 statement from a private psychiatric facility 
is to the effect that the veteran had been hospitalized 
from February to July 1969, February to August 1970 and 
May 1971.  He received psychotherapy and psychotropic 
drugs.  The final diagnosis was schizophrenia paranoid 
type. 

By rating decision dated on October 29, 1971, the RO 
denied service connection for schizophrenia.  The basis 
for this determination was the RO's finding that the 
evidence did not demonstrate the appellant's preexisting 
psychiatric disability was aggravated during his period of 
military service.  The appellant did not perfect an appeal 
of this decision.  Thus, the October 1971 decision became 
final.  38 U.S.C.A. § 7105.

However, the appellant may reopen his claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156.  In Hodge, the Federal Circuit further 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability.  Hodge, supra.

The evidence received since the October 1971 decision 
includes private medical reports dated in February 1969 
and received in August 1977.  These records show that he 
was hospitalized in February 1969 with a working diagnosis 
of drug addiction.  Later in February 1969 commitment was 
recommended. 

A VA hospital report reflects the appellant was admitted 
in August 1975 for schizophrenia, chronic, 
undifferentiated.  The report noted the appellant had a 
history of psychiatric hospitalizations since age 17 
years, diagnosed as schizophrenia.  

The appellant was hospitalized at a VA medical facility in 
January 1976.  The medical report discloses a diagnostic 
impression of schizophrenia, chronic, undifferentiated.  
He was readmitted in April 1976, three weeks following 
discharge from the January 1976 admission.

Thereafter, the appellant was hospitalized at a VA medical 
facility in February 1987 for chronic schizophrenia, 
undifferentiated.

A private statement, dated in September 1989, indicates 
the appellant continued to be seen for psychiatric therapy 
and was maintained on a course of psychiatric medication.

VA outpatient treatment records, dated from February 1997 
to August 2001, document more recent psychiatric treatment 
for the appellant's schizophrenia.  These reports reflect 
a diagnostic assessment of chronic undifferentiated 
schizophrenia, partial control of psychosis with 
medications. 


Analysis

In general, under pertinent law and VA regulations, 
service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or 
that the disease or disorder is otherwise attributable to 
service.  See, 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Service connection may also be granted for disease or 
disability which is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  
38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
not aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 1991).

Only such conditions that are recorded in examination 
reports are to be considered as "noted."  The appellant's 
reported history of pre-service existence of a disease 
does not constitute notations of such disease or injury, 
but is considered with all other evidence in determining 
if the disease or injury preexisted service.  See Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. 
§ 3.304(b).

In this regard, the appellant's statements and testimony 
are considered to be competent evidence when describing 
features or symptoms of an injury or illness or an event.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that, in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

The Board has reviewed and considered the evidence added 
to the record since the last unappealed decision on the 
merits in this matter, here, the October 1971 rating 
decision.  In that regard, the Board finds that the 
February 1969 hospital report shows that the initial 
working diagnosis was drug addiction.  This evidence is 
cumulative nature and is consistent with the history 
recorded during service.  Subsequent private medical 
records show that his symptoms were subsequently diagnosed 
as schizophrenia.  This is prior to his entrance into 
active duty and is cumulative in nature.  The remainder of 
the private and VA treatment records document more recent 
hospitalization and outpatient treatment for the 
appellant's psychiatric disability beginning in 1975, 
several years after service up to the present.  

The Board finds that while the additional evidence is new 
in that it was not previously considered by the RO, it is 
not material to matter under consideration.  In other 
words, the new evidence does not establish that the 
appellant's psychiatric disorder is of service origin or 
if preexisting service was aggravated during his period of 
military service.  

In that regard, the Board's review shows these records are 
negative for any medical opinion regarding the etiology of 
the appellant's schizophrenia.  It is the opinion of the 
Board that the assembled medical evidence is cumulative in 
nature in that it merely documents a continuity of 
psychiatric symptomatology for which the appellant 
receives ongoing treatment.  Moreover, lay statements from 
the appellant, which describe his symptoms, are similarly 
cumulative in nature.

Accordingly, it is the Board's conclusion that the 
evidence received since the October 1971 rating decision 
is not new and material, and the appellant's claim has not 
been reopened. 


ORDER

New and material evidence not having been presented, the 
claim for service connection for schizophrenia is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

